Case 3:19-mj-00055 Document 1 Filed on 04/03/1`9 in TXSD Page 1 ot_22

 

A0 106 (Rev. 04/10) Applicarion for a Search Wanam n golg/,,,g;d Stafe
. FlL'E/ctof 7_;\:9
UNITED STATES DISTRICT CoURT APA» 0 9 ° as
d for the l oawddl er ' o 2079
Southcrn District of Texas ad/°?Z ayerka
oy,t

In the Matter of the Search of

(Briefly describe the property to be searched
or identij:v the person by name and address)

info assoc. with URL: pornopotamusQO.tumb|r.com, user
name: pornopotamuSQO and/or emai|:mas.40290@gmai|.
com stored at premises controlled by Tumblr, |nc.

APPLICATION FOR A SEARCH WARRANT

ed
l
li_l
co
' l
o
en
en

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemijj) the person or describe the

pr§;éeert)A{?abc%sr%aerlc]l{eK.and give its location):

located in the Southern District of NeW York , there is now concealed (idemijj) the

person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. `41(c) is (cheek one or more):
devidence of a crime;
E{contraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;

Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:'

Code Section _ Oj"ense Description
2251(3), 2252(a) et seq. Possession, Receipt, Distribution of Child Pornography

The application _is based on these facts:

d Continued on the attached sheet.
[j 'Delayed notice of days (give exact ending date if more than 30 days: ' ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth :§;:jd sheet.
~ Wli@signature

DeWayne Lewis., Specia| Agent

Printed name and titl

Swom to before me and signed in my presence fw %d_`
Date: l’{ ' 3 " l 2 . /(/(/(/"
\/

v .
Judge ’s signature

City and state: Ga|veston, Texas - Andrew |\/|. Edison, United States Magistrate Judge
Printed name and title

 

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 2 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

IN THE MATTER OF'THE SEARCH OF _ -
INFORMATION AssoclATED wITH - G _ 1 9 _ . »
TUMB_LR sCREEN/USER NAME: Case NO \ - 0 5 5 ~
pomopotamus90, PROFILE URL: ` _
pomopotarnus90.tumblr.com AND/OR '
EMAIL ADDRESS mas.40290@grnail.com
THAT IS STORED AT PREMISES
CONIROLLED BY TUMBLR, INC.

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, DeWayne Lewis, being first duly swom, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

b l. I make this affidavit in support of an application for a search warrant for information
associated with certain accounts that is stored at premises owned, maintained, controlled, or operated by
Tumblr, ln'c., a company headquartered at 35' East let Street, New York, New York 10010. The
information to be searched is described in the following paragraphs and in Attachment A. This affidavit
is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and

2703(0)(1)(A) to require Tumblr, Inc. to disclose to the government copies of the information (including

the content of communications) further described in Section I of Attachment B. Upon receipt of the _

information described in Section I of Attachment B, a government-authorized person will review that

information to locate the items described in Section II of Attachment B.

2. I am a Special Agent (SA) with the Department of Homeland Security, Immigration and
Customs Enforcement (ICE), assigned to the Homeland Security Investigations (HSI) office in

Galveston, Texas. I have been 'so employed since June 2002. As part of my duties as an ICE agent, I

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 3 of 22

investigate criminal violations related to child exploitation and child pomography, including violations
pertaining to online extortion and/or stalking, adults attempting to meet with juveniles for sexual
encounters and the illegal production, distribution, receipt, and possession of child pomography, in
violation of 18 U.S.C. §§ 2252 and 2252A. I have received training in the area of child pornography and
child exploitation, and I have had the opportunity to observe and review numerous examples of child
pornography (as defined in 18 U.S.C. § 2256)1 in all forms of media, including computer media. I have
participated in the execution of numerous search warrants and covert operations involving child
exploitation and the online solicitation of minors, many of which involved child exploitation and/or child
pornography offenses. I am in routine contact with experts in the field of computers, computer forensics,
and lnternet investigations l annually attend the Dallas Crimes Against Children Conference where l
attain various investigative training. l am currently a member of the Houston Metro Intemet Crimes
Against -Children Task Force. This task force includes prosecutors and members of multiple police

agencies across the southeast/coastal Texas and Houston metro regions.

3. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my-training and experience and the facts as set forth in this affidavit, there is

probable cause to believe that violations of Title 18 U.S.C. §§ 2252(a)(4)(B) and 2252A(a)(5)(B), et seq.,

 

l “Child _Pomogr_aphy means any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexually
explicit conduct, where - (A) the production of such visual depiction involves the use of a minor engaging in sexually explicit
conduct; . . .- [or] (C) s`uch visual depiction has been created, adapted, or modified to appear that an identifiable minor is
engaging in sexually explicit conduct.” For conduct occurring after April 30, 2003, the definition also includes “(B) such

_ visual depiction is a digital image, computer image, or computer-generated image that is, or is indistinguishable from that of a
minor engaging in sexually explicit conduct,” 18 U.S.C. § 2256(8).

‘ 2

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 4 of 22

which make it a crime to possess child pomography, violations of Title 18 U.S.C. _§§ 2252(a)(2) and
2252A(a)(2), et seq'., which make it a crime to receive/distribute child pornography in interstate
commerce by computer, and violations of 18 U.S.C. §§ 2252(a)(1) and 2252A(a)(1), et seq., which make
it a crime to.transport or ship child pornography in interstate commerce have been committed by the
customer using Tumblr screen name pornopotamus90 and lthe associated email address
mas.40290@gmail.com. There is also probable cause to search the information described in Attachment

'A for evidence, 'contraband, instrumentalities and/or fruits of these crimes,'as described in Attachment B.
BLOG

5. “Blog” is the shortened expression for “web-log,” or weblog. A blog most often refers to a
website containing a writer's, or group of writers,' own experiences, observations and/or opinions. They
often have images and links to other websites. A blog can also refer to a single entry or posted message
on such a website. Wikipedia describes a “blog” as a discussion or informational website published on
the World Wide Web consisting of discrete, often informal, diary-style text entries, which are referred to

'as "posts." Posts are typically displayed in reverse chronological order, so that the most recent post

appears first, at the top of the web page.
TUMBLR

6. Tumblr offers la popular format for “bloggers” to create and manage their own blog.
Tumblr’s webpage state’s the following, “Tumblr is so easy to use that it’s hard to explain. We made it
really, really simple for people to make a blog and put whatever they want on it. Stories, photos, GIFS,
TV shows, links, quips, dumb jokes, smart jokes, Spotify tracks, mp3s, videos, fashion, art, deep stuff.

Tumblr is 424 million different blogs, filled with literally whatever.”

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 5 of 22

7. Upon creating a Tumblr account, a Tumblr user must create a unique Tumblr screen/user
name and an account password. This information is collected and maintained by Tumblr. Tumblr asks
users to provide basic identity and contact information upon registration and allows users to provide
additional identity information for their account This information may include the user’s name, email
addresses, and phone numbers, as well as potentially other personal information provided directly by the
user to Tumblr, Once an account is created, users may also adjust various privacy and account settings

for the account.

8. . Tumblr also allows users to “follow” another user’s blog, which means that they receive
updates about posts made by the other user. Users may also “unfollow” users, that is, stop following them
- or block them, which prevents the blocked user from following that user. Tumblr users may “like” a post, `

“reblog” a post, reply to a post, or “follow” a blog. Records of such actions may be kept by Tumblr.

9. For'each user, Tumblr also collects and retains information, called “log file” information,
when a user requests access to Tumblr,- whether through a web page or through'an application (“app”). v
Among the log file information that Tumblr’s servers automatically record is any IP address associated
with the request. Tumblr also collects and records information about a user’s web browser when the user
interacts with its services, such as browser type and version, device type, operating system and version,
language preference, the website or service that referred the user to the Tumblr service, the date and time
of each request made to the service, screen display information, and information from any cookies that
have been placed on the browser. Tumblr may also detect whether a user is using certain web browser
extensions and store that information associated with an account.

10. Tumblr collects information about content posted to Tumblr blogs, including information

describing a camera, camera settings, or EXIF` data. Records of such information may be kept by Tumblr.

4

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 6 of 22

Tumblr also collects information on the particularidevices used to access Tumblr. Tumblr may record
“device' identifiers,” which include data files and other information that may identify the particular
electronic device that was used to access Tumblr. Tumblr sometimes collects and stores information
about where a user is located, such as by converting an lP address into a rough geolocation, or may ask a
user to provide information about the user’s location, for example to use geolocation information from a
mobile device to “geotag” a post. Those “geotags” mark the location of a photo and may include latitude
and longitude information, comments on photos, and other information, Tumblr also may communicate
with the user, by email or otherwise Such communications may b`e preserved by Tumblr,

11. As` explained herein, information stored in connection with a Tumblr account may provide
crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct under
investigation, thus enabling the United States to establish and prove each element or, alternatively, to
exclude the innocent from further suspicion. ln my training and experience, a Tumblr.user’s account
activity, IP log, stored electronic communications, and other `data retained by Tumblr can indicate who
has used or controlled the Tumblr account. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” While executing a search warrant at a residence For example, profile contact
information, messaging logs, photos and videos (and the data associated with the foregoing, such as
EXIF data, geolocation, date and time) may be evidence of who used or controlled the Tumblr account at
a relevant time Further, Tumblr account activity can show how and'when the account was accessed or
used. For example, as described herein, Tumblr logs the IP addresses from which users access their
accounts along with the time and date By determining the physical location associated with the logged IP
addresses, investigators can understand the chronological and geographic context of the account access,
use, and events relating to the crimes under investigation. Last, Tumblr account activity may provide

'relevant insight into the Tumblr account user’s state of mind as it relates to the offenses under

5

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 7 of 22

investigation For example, information on the Tumblr account may indicate the user’s motive and intent
to commit a crime (e.g., information indicating a plan to commit a crime) or consciousness of guilt (e.g.,
deleting account information in an effort to conceal evidence from law enforcement). -

PROBABLE CAUSE

12. The Houston Metro Internet Crimes Against Children (ICAC) task force received
information about suspicious activity from an intemet/social media company named Tumblr, Inc `
(hereafter “Tumblr”»). Tumblr reported to the National Center for Missing and Exploited Children
(NCMEC) on May_ 17, 2018, that someone was using their intemet services to publicly post nude images
of children via the intemet. Tumblr viewed and provided 12 files to NCMEC that depicted the images the
suspect was posting publicly via his blog on URL: pomopotamus90.tumblr.com in violation of Tumblr’s
terms and conditions. The report was forwarded to the Department of Homeland Security, Immigration
and Customs Enforceme_nt, Homeland Security lnvestigation (HSI) office in Galveston, Texas. HSI

Special Agent DeWayne Lewis received and reviewed the report,_ including the images.

` 13. One of the images fit the federal definition of child pomography, Its title and description

are listed below, in part:
173979685110 O.jpg was a color photo in a bedroom setting that depicted two male Caucasian
minors approximately 5-7 years old. One minor was nude and seated on the bed facing the other

minor as he stood next to the bed wearing a red Shirt and glasses. The standing minor fondled the
nude, seated minor’s erect penis for the camera’s view.

One close-up image depicted two Caucasia_n males, whose age could not be estimated, engaged in oral
sex. Theten other images fit the definition of child erotica (see paragraph 18), one of which is described

below, in part:

- Case 3:19-mj-00055 Document 1 `Filed on 04/03/19 in TXSD Page 8 of 22

l73878964392.]'pg was a color photo in an outdoor setting that depicted a Caucasian minor
approximately 5-6 years old that had lifted up his black shirt, reached down with his tongue and
was licking his exposed left nipple for the camera’s view.

Tumblr’s terms and conditions state, in part: “Harm to Minors: Be thoughtful when posting anything
involving a minor. Don't post or solicit anything relating to minors that is sexually suggestive or violent.”
The images that the user posted in his blog were, on their face, nude images of minors of various ages,
including prepubescent.` At least one of which fit the federal definition of child pomography. The

customer information associated with the account was, in part:

Email address: mas.40290@gmail.com

Sc'reen/U ser Name: pornopotamus90

Profile URL: pornopotamus90.tumblr.com

IP Address: 2601:202:4300:2636:39fb:e35a:9605:7d30

Characteristics Common to lndividuals with a Sexual Interest in Children

14. 4 _ Based upon my own knowledge, experience, and training in child exploitation and child
pornography investigations, and the training and experience of other law enforcement officers with whom
l have had discussions, there are certain characteristics common to individuals involved in the sexual
exploitation of children which includes the distribution, receipt, possession and collection of child
pornography: 4

15 . lndividuals with a sexual interest in children receive sexual gratification, stimulation, and
satisfaction from contact with children, or from fantasies they may have viewing children engaged in
sexual activity or in sexually suggestive poses, such as in person, in photographs, or other visual media,
or from literature describing such activity. -

16. lndividuals with a sexual interest in children collect sexually explicit or suggestive

7

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 9 of 22

materials, in a variety of media, including photographs, magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. lndividuals with a sexual interest in children oftentimes use
these'materials for their own sexual arousal and gratification Further, they may use these materials to
lower, or “groorn,” the inhibitions of children they are attempting to seduce, to arouse the selected child
partner, or to demonstrate the-desired sexual acts.

17. lndividuals with a Sexual interest in children almost always possess and maintain their
“hard copies” of child pornographic material, that is., their pictures, films, video tapes, magazines,
negatives, photographs, correspondence mailing lists, books, tape recordings, etc.,. in the privacy and
security of their home, email account or in “virtual” storage, like in the iCloud or Dropbox.com.
lndividuals with a sexual interest in children typically retain pictures, films, photographs, negatives,
magazines, correspondence books, tape recordings, mailing lists, child erotica,' and videotapes for many
years.

4 18. “Child erotica,” as used in this Affidavit, is defined as materials or items that are sexually
arousing to certain individuals but which are not in and of themselves obscene or do not necessarily
' depict minors in sexually explicit poses or positions Such material may include non-sexually explicit
photographs (such as minors depicted in undergarrnents in department store catalogs or advertising
circulars), drawings, or sketches, written descriptions/stories, or journals. `

19. Likewise, lndividuals with a sexual interest in children often maintain their collections
that are in a digital or electronic format in a safe, secure and private environment, such as a computer and
surrounding area or “virtual” storage These collections are often maintained for several years and'are
kept close by, or remotely accessible usually at, or via, the collector’s residence, to enable the collector
to view his collection, which is highly valued.

20. lndividuals with a sexual interest in children also may correspond with and/or meet others

8

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 10 of 22

to share information and materials; rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually explicit material; and often
maintain lists of names, addresses, and telephone numbers of individuals with whom they have been in '
contact and who share the same interests in sex with children or child pomography.

21. lndividuals with a sexual interest in children prefer not to be without their child
pomography, or prohibited from its’ access, for any`prolonged time period. This behavior has been
documented by law enforcement officers involved in the investigation of child pornography throughout
the world.

22. lndividuals with a sexual interest in children often have had,' or continue to maintain,
multiple email and social media accounts lt is common for such individuals to control multiple email
addresses in their attempts to remain anonymous or thwart law enforcement’s efforts to investigate their
illicit activity. Some individuals will create an account to imply that they are of a different age or sex
depending on what their online intentions are,.or to pose as a person a potential victim already knows.
Some individuals with a sexual interest in children will open multiple accounts, whether they be for
email, social media or remote storage,\ with common denominators that can be identified by the host
company that operates that medium. For example, a person with a sexual interest in children may create
and maintain several different email accounts, but use the same email address as a “recovery” or
“verifier” email account.' Those individuals will use the same technique for new social media, email or
virtual storage accounts when their original ones are compromised or shut down

23. _ lndividuals with a sexual interest in children often maintain contact information from their
trusted sources or like-minded individuals They also block, cancel or “unfriend,”l contacts that they
perceive pose a threat to their illegal activity or have not maintained good standing For example, another

individual with a sexual interest in children, but preferred children of a different age range or ethnicity,

9

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 11 of 22

might be blocked-by the other. They may also block a person who threatens to contact a parent or the
police about their online activity. L_ikewise, a victim of coercion, enticement and/or sexual exploitation
may block a suspect who is attempting to further victimize them.

24. Based upon my training, knowledge and experience in investigations related to child
exploitation`and my conversations with other law enforcement officers who have engaged in numerous
investigations involving child pornography and exploitation, l am aware that individuals who access paid
subscription or free sites offering images and/or videos depicting child pornography do so forthe purpose
of downloading or saving these images to their hard drive or other storage media so that the images and
videos can be added to their collection I know that individuals involved in the distribution of child
pornography also continue to obtain images of child pornography found elsewhere on the lnternet such as
newsgroups and websites, and via paid subscriptions, as well as their own “trophy photos” of sexual
conquests involving the exploitation of children

25 . Additionally, based upon; my training, knowledge and experience in investigations related
to child exploitation and child pornography cases, I am aware that individuals who have a sexual interest
in children will oftentimes have a collection of child pornography and will ask children to take and send
naked images of the themselves that would constitute child pornography as well as child erotica.

26. Furthermore, based upon my training, knowledge and experience in investigations related`
to child exploitation and child pornography cases, 1 am aware that individuals who have a sexual interest
in children will oftentimes utilize social media such as Yahoo! Messenger, KIK Messenger and Craigslist
and other online services to meet and communicate with minors. lndividuals with a sexual interest in
children know that social media allows for seemingly anonymous communication which they can then

use to groom the minors and set up meetings in order to sexually exploit them.

10

Case 3:19-mj-00055 Document 1 _Filed on 04/03/19 in TXSD Page 12 of 22

COMPUTERS AND CHILD PORNOGRAPHY

27. Based upon my knowledge, ntraining, and experience in child exploitation and child
pornography investigations and the experience and training of other law enforcement officers with whom
I have had discussions computers and computer technology (including advances in smartphones, tablets
and intemet connectivity) have revolutionized the way in which children are exploited and how child
pornography is produced, distributed, and utilized. Advancements in cellular telephone technology and
l _rnobile applications have furthered those revolutionary methods of exploitation

28. Cellular telephones are routinely connected to computers to re-charge the batteries and
synchronize the mobile telephone with their matching computer programs or “applications” on the
. computer. Cellular telephones are connected to the user’s computer to transfer, save or back-up files or to

download files, programs or “applications” via the intemet, as one would do for music or ring tones
Users connect their cellular telephones to their computer to save, or back-up, their content or upload
those files via the intemet to a virtual Storage medium like the iCloud or Dropbox, which allow users to
access that content nom any device with intemet access, including their mobile devices (cellular phones
or tablets) or another computer. Users can also download programs to their computers that mimic, or
operate as if they are using, applications on their cellular telephone Some of those examples include
"‘_iPadian,” “Andy,”` and “BlueStacks.” `People with a sexual interest in children have embraced these
technologies in their efforts to exploit children, conceal their true identities misdirect investigators hide
evidence and communicate with others with the same interests.

29. Technologies for portable cellular telephones their batteries, intemet connectivity and

quick-charge devices have also greatly advanced. Today’s vehicles often advertise built-in options for
intemet connectivity. In early 2013, General Motors announced it Would partner with AT&T to outfit

most of its 2014 models with high-speed data connectivity,,with those same options available from
ii ' '

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 13 of 22

Chrysler, Audi and Ford. Theseportable devices are commonly stored and used in vehicles and derive
their power horn being plugged in to cigarette lighters or auxiliary power outlets Other portable
navigation devices, like the Garmin or TomTom, provide turn-by-turn directions to previously unknown
locations when the user inputs the desired address or destination and are commonly kept or stored in the
user’S vehicle Many modern vehicles are equipped with satellite navigation from the factory. Modern
computer technology in today’s vehicles can navigate you to your destination, synchronize your cellular
telephone to the on-board monitor for hands-free use and adjust radio and environmental controls by
responding to voice-activated commands _The suspects’ vehicles have increasingly become mobile
storage places for evidence like the satellite navigation devices, laptops or storage media concealed from
other household members They also can hold other evidence linked to their travel for contact with like-
minded adults and sexually exploited minors; like gasoline, toll booth and parking receipts or traffic
tickets

30. Prior to the advent of computers and the internet, child pornography was produced using
cameras and film, resulting in either still photographs or movies The photographs required darkroom
facilities and a significant amount of skill in order to develop and reproduce the images As a result, there
were definable costs involved with the production of images To distribute these images on any scale also
required significant resources The distribution of these wares was accomplished through a combination
of personal contacts, mailings and telephone calls, and compensation for these wares would follow the
same paths More recently, through the use of computer technology and the lnternet, producers, collectors
and distributors of child pornography can instantly and remotely upload images into virtual storage, like
in the iCloud or Dropbox, allowing them to operate almost anonymously.

31. ln addition, based upon my own knowledge, training, and experience in child exploitation

and child pornography investigations and the experience and training of other law enforcement officers

12

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 14 of 22

with whom l have had discussions the development of computers (including cellular telephones) and wi-
fi technology has also revolutionized the way in which those who seek child pomography are able to
obtain this information Computers, and the modern “smartphone,l’ allow simplified, often anonymous
communication with persons far-removed from the solicitor. They can communicate with others with
similar interests or where laws against sex with children 'are more lax or less enforced. They can also
communicate directly with minor victims in a safe environment believing that their communications are
anonymous Computers also serve four basic functions in connection with child p'ornography: production,
communication distribution, and storage More specifically, the development and advancement of
computers and intemet technology has changed the methods used by those who seek to sexually exploit
children and obtain access to child pornography in these ways

32. |Producers of child pornography can now’produce both still and moving images directly
from a common video or digital camera; including cameras contained in the latest smartphones A digital
camera can be attached, using 'a device such as a cable, or digital images are often uploaded from the
camera’s memory card, directly to the computer. Irnages can then be stored, manipulated, transferred, or
printed directly from the computer. lmages can be edited in ways similar to how a photograph may be
altered. lrnages can be lightened, darkened, cropped, or otherwise manipulated. The producers of child
pornography can also use a device known as a scanner to transfer photographs into a computer-readable
format. As a result of this technology, it is-relatively inexpensive and technically easy to produce, store,
and distribute child pomography. ln addition, there is an added benefit to the pomographer in that this
method'of production does not leave as large a trail for law enforcement to follow.

33. The lnternet allows any computer to connect to another computer.' By connecting to a host
computer, electronic contact can be made to literally millions of computers around the world. A host

computer is one that is attached to a network and serves many users Host computers are sometimes

13

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD 'Page 15 of 22

operated by commercial ISPS, such as Comcast, AT&T and America Online (“AOL”), which allow
subscribers to dial a local number or otherwise'directly connect to a network, which is in tum, connected
to the host systems Host computers including ISPs allow e-mail service between subscribers and
sometimes between their owns subscribers and those lof other networks In addition, these service
providers act as a gateway for their subscribers to the lntemet or the World Wide Web.

34. 'l`he lntemet allows users while still maintaining anonymity, to easily locate (i) other
individuals with similar interests in sex with children or child pomography; and (ii) websites that offer
images of child pomography. Like-minded individuals‘with a sexual interest in children and victims of
child exploitation, as well as witnesses to online exploitation, can be identified through a person’s

95 C¢

“contacts” lists which may be termed-in the form of “friends contacts,” or “followers.” Those who
seek to obtain images or videos-of child pornography can use standard lntemet connections such as those
' provided by businesses universities and government agencies to communicate-with each other and to
distribute or receive child pomography.:_ These communication links allow contacts around the world as
easily as calling next door. Additionally, these communications can ,be quick, relatively secure, and as
anonymous as desired. All’of these advantages which promote anonymity for both the distributor and
' recipient, are well known and are the foundation of transactions involving those who wish to gain access
to child pornography over the Intemet. 'Sometimes the only way to identify both parties and verify the
transportation of child pomographylover the lntemet is to examine the recipient’s computer, including t
the lntemet history and cache to look for “footprints” or “relics” of the websites and images accessed by
the recipient

35 . The computer’s capability to store images in digital form makes it an ideal repository for

child pomography. A single compact disk can store thousands of images and pages of text. The size of

the electronic storage media (commonly referred to as a hard drive) used in home computers has grown

t

l 14

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 16 of 22

tremendously within the last several years Hard drives with the capacity of 500 gigabytes and larger are
not uncommon These drives can store thousands of images at very high resolution Magnetic storage
located in host computers adds another dimension to the equation lt is possible to use a video camera to
capture an image, process that image in a computer with a video capture .board, and save that image toy
storage in another country. Once this is done, there is no readily apparent evidence at the “scene of the
crime"’ Only with careful laboratory examination of electronic storage devices is it possible to recreate
the evidence trail.

36. Computer files or remnants of such files can be recovered months or even years after they
have-been downloaded onto a hard drive, deleted, or viewed via the lntemet. Electronic files downloaded
to a hard drive can be stored for years at little to no cost. Even when such files have been deleted, they
can be recovered months or years later using readily available forensic tools When va person “deletes” a
" file on a computer, the data contained in the file does not actually disappear; rather, that data remains on v
the hard drive until it is overwritten by new data. Therefore, deleted files or remnants of deleted files
may reside in free space or slack space - that is - in space on. the hard drive that is not allocated to an
active file or that is unused after a file has been allocated to a set block of storage space - for long periods
of time before they are overwritten. ln addition, a computer’s operating system may also keep a record of
deleted data in a “swap” or “recovery”: file. Similarly, files that have been viewed via the lntemet are
automatically downloaded into a temporary lntemet directory or cache The browser typically maintains a
fixed`amount of hard drive space devoted to these files and the files are only overwritten as they are
replaced with more recently viewed lntemet‘pages. Thus, the ability to retrieve residue of an electronic
file nom a hard drive depends less on when the file was downloaded or viewed than on a particular user’s

operating system, storage capacity, and computer habits

15

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 17 of 22

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

37'. l anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(0)(1)(A), by using the warrant'to require
Tumblr, Inc. ton disclose to the government copies of the records and other information (including the
content of communications) particularly described in Section I of Attachment B. Upon receipt of the
information described in Section l of Attachment B, govemment-authorized persons will review that

information to locate the items described in Section ll of Attachment B.
CONCLUSION

38. Based on the forgoing, l submit that there exists probable cause to believe that the Tumblr_
account associated with the screen/user name pomopotamus90 stored at premises owned, maintained,
controlled, or operated by Tumblr, contains evidenced of violations of 18 U_.S.C. §§ 2252 and 2252A, and
therefore respectfully request that a warrant issue for the search of the account described in Attachment
A, for the search and seizure of the items more fully described in Attachment B and_request that the
Court issue the proposed search warrant. Because the warrant will be served on Tumblr, lnc., who will
then compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

39. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction,” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and
2703(c)(1)(A). Specifically, the Court“‘a district court of the United States . . . that - has jurisdiction over

the offense being investigated.”

16

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 18 of 22

40. _ Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required

for the service or execution of this warrant.

Respectfully submitted,

M@a-Q/;@Qac/
DeWayne Le/y{'isl/

Special Agent
DHS/lCE/Homeland Security Investigations

` ed and sw rn to befor me on April 3 , 2019 _

 
  

v e Honorable Andrer M. Edison
_ UNITED STATES MAGISTRATE JUDGE

17

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 19 of 22

1 ATTACHMENT A

P.roperty to Be Searched

This warrant applies to information associated with the Tumblr screen/user name:' pornopotamus90,
profile URL: pornopotamus90.tumb1r.com and/or email address mas.40290@gmail.com from the date of
its creation through to the present that is stored at premises owned, maintained, controlled, or operated by

Tumblr, lnc., a company headquartered at 35 East 21st Street, New York, New York 10010.

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 20 of 22 ' '
ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Tumblr, Inc. (“Tumblr”)

'1`0 the extent that the information described in Attachment A, from the date of creation through to
the present, is within the possession, custody, or control of Tumblr, including any messages records files
logs or information that have been deleted but are still available to Tumblr, or have been preserved pursuant
to a request made under 18 U.S.C. § 2708(f); Tumblr is required to disclose the following information to

the government for each account listed in Attachment A:

a. Any and all content and other data from pornopotamus90 ’s blog, including any archived blog
contents and data;

b, _Any and all identity and contact information, including full name, email address physical

- address (including city, state, and zip code), date of birth, phone numbers genderj hometown,
occupation, and other personal identifiers;

c. Any and all past and current usemames associated with the account(s);

d. The dates and times at which the accounts and profiles were created, and IP address at the
time of sign-up;

e. Any and all activity logs to include IP logs and those associated with user posts and other
logs or documents showing the IP address date, and time of each login to the accounts as
well as any other log file information;

f. Any and all information regarding the particular device or devices used to login to_or access
the accounts including all device identifier information or cookie information, including all
information about the particular device or devices used to access the accounts and the date

and time of those accesses;

II.

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 21 of 22

All data and information associated with the profile page, including photographs “bios”_ and
profile backgrounds and themes

All communications or other messages sent or received by the user’s accounts including
“messaging logs” and the content of messages

All user content created, uploaded, or shared by. the accounts

~ All photographs images gifs or videos associated with the accounts

All exchangeable image file format (EXIF) data, camera, and camera settings information
for all images associated with the accounts

All location data associated with the accounts and any photos or videos associated with the
accounts including geotags;

All data and information that has been deleted by the user;

A list of all of the accounts that the user followed, liked, or replied to on Tumblr, and all
people who followed, liked, or replied to the user, as well as any friends of the user;

A list of all users that the accounts have “unfollowed” or blocked;

All privacy and accounts settings

All records of searches performed by the accounts including all past searches saved by the
accounts l

Any and all information about connections between the accounts and third-party websites
and applications and

All records pertaining to communications between Tumblr and any person regarding the user

or the user’s Tumblr accounts including contacts with support services and all records of

` actions taken,'including suspensions of the accounts including email notifications.
Information to be seized by the government

All information described above in Section 1 from the date of its creation through to the present, that

constitutes fruits contraband, evidence, or instrumentalities of violations of 18 U.S.C. §§ 2252, and 2252A

Case 3:19-mj-00055 Document 1 Filed on 04/03/19 in TXSD Page 22 of 22

involving the user or users of the accounts identified in Attachment A, including, for each user name

identified on Attachment A, information pertaining to the following matters

(a) lmages and videos depicting minors engaged in sexually explicit conduct;

(b) Drawings cartoons or paintings depicting minors engaged in sexually explicit conduct and
Which are obscene;

(c) Evidence indicating how and when the Tumblr accounts were accessed or used, to determine
the chronological and geographic context of account access use, and events relating to the
crimes under investigation and to the Tumblr accounts owner or user;

'(d) Evidence indicating the Tumblr accounts owner’s or u`ser’s state of mind as it relates to the
crimes under investigation; n

(e) The identity of the person(s) who created or used the accounts including records that help
reveal the whereabouts of such person(s); and

(f) The identity of the person(s) who communicated with the accounts’ users about matters

relating to child pomography, including records that help reveal their whereabouts

III. ` Method of Delivery

Tumblr shall disclose items seized pursuant to this search warrant by sending (notwithstanding Title
18, United States Code, Section 2252A, or similar statute or code) to the listed Special Agent. .
Tumblr shall disclose responsive data, if any, by delivering on any digital media device via the
United States Postal Service or commercial interstate carrier c/o Special Agent DeWayne Lewis

Homeland Security lnvestigations 601 Rosenberg Avenue, Suite 201, Galveston, Texas 775 50.

